Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 3, 5 - 10, and 12 - 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation reciting a metal chicken wire mesh cover “closely surrounding the bag” as recited in line 6 was not described in the original specification and, therefore, represents new matter.  
Regarding claim 5, the limitation reciting a metal chicken wire mesh cover “closely surrounding each bag individually” as recited in lines 6 - 7 was not described in the original specification.  Therefore, the aforementioned limitation represents new matter.
Regarding claim 9, the limitation reciting a steel chicken wire mesh cover “closely surrounding the bag” as recited in line 6 was not described in the original specification and, therefore, represents new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 3, 5 - 10, and 12 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the use of the phrase “closely surrounding” as recited in line 6 renders the claim indefinite because “closely” is a subjective term that does not clearly define a distance or range of distances.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).  Claims 5 and 9 contain similar errors.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 and 5 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Vohra (US 5,875,607).
Regarding claim 1, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), the bag configured to be filled with rock, sand, or soil; and a mesh cover (outer fabric S1 comprising netting) closely surrounding the bag (S2) and having a side portion wrapped around the sides and a top and bottom of the bag after the bag and end portions wrapped around the ends of the bag after the bag is filled (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a metal chicken wire mesh having a pattern of hexagonal openings. Vohra teaches a mesh cover comprising chicken wire mesh (col. 1, lines 34 - 36). Examiner takes official notice that chicken wire mesh is made of metal and has a pattern of hexagonal openings. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal chicken wire mesh as taught by Vohra for the net as disclosed by Miller as a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement. The substitution of one known element (metal chicken wire mesh) for another (netting) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Examiner notes that “usable in a stacked plurality to repair a receding bank of a body of water that reduces the erosion effect of animal- burrowing into the bank" represents intended use and lacks patentable weight in the claim(s).
Regarding claims 2 and 10, Miller further discloses a fill comprising sand, rock, or soil (crushed rock, soil) within the bag and the closable opening (tied off end 11) is fastened (tied off) to remain closed after the bag is filled (Fig.4; paragraphs 0025, 0026, 0031, and 0039).
Regarding claim 3, Miller in view of Vohra teaches a metal mesh as described above. Miller in view of Vohra fails to explicitly teach the type of metal used in the mesh. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claim 5, Miller discloses a method for restoring a bank on a body of water comprising the steps of: stacking a plurality of courses of bag assemblies (S1, S2) to form a wall spaced from, and substantially parallel to, a face of a receded bank (resistant zone as shown in Fig. 7), wherein each bag assembly comprises a fabric bag (S2) filled with fill material and a mesh cover (outer fabric S1 comprising netting) closely surrounding each bag individually and having a pattern of openings and having a side portion wrapped around the sides, top and bottom of the bag, and end portions wrapped around the ends of the bag after the bag is filled; and filling a void between the wall and the receded bank with fill material (backfill) (Figs. 3, 4, 6 - 8, and 10; paragraphs 0025 – 0027, 0031, and 0038 - 0047).  Miller fails to disclose a metal chicken wire mesh having a pattern of hexagonal openings. Vohra teaches a mesh cover comprising chicken wire mesh (col. 1, lines 34 - 36). Examiner takes official notice that chicken wire mesh is made of metal and has a pattern of hexagonal openings. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal chicken wire mesh as taught by Vohra for the net as disclosed by Miller as a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement. The substitution of one known element (metal chicken wire mesh) for another (netting) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Examiner notes that “usable in a stacked plurality to repair a receding bank of a body of water that reduces the erosion effect of animal- burrowing into the bank" represents intended use and lacks patentable weight in the claim(s).
Regarding claim 6, Miller further discloses the further step of before the step of stacking bag assemblies, placing a blanket of mesh (lower geogrid extension) over the face of the receded bank (the lower geogrid extension is placed over the gravel leveling pad which has been placed on the receded bank) (Figs. 6 and 8; paragraph 0038).
Regarding claim 7, Miller further discloses the step of placing the blanket of mesh (lower geogrid extension) is further defined in that the blanket of mesh extends horizontally in a horizontal portion, and the step of stacking a plurality of courses of bag assemblies (S1, S2) is further defined in that the plurality of courses of bag assemblies is stacked above the horizontal portion (Figs. 6 and 8; paragraph 0038).
Regarding claim 8, Miller further discloses the step of placing the blanket of mesh (lower geogrid extension) is further defined in that a horizontal portion of the blanket of mesh extends above the receded bank (the lower geogrid extension is placed over the gravel leveling pad which has been placed on the receded bank) (Figs. 6 and 8; paragraph 0038).
Regarding claim 9, Miller discloses a bag assembly comprising: a fabric bag (inner fabric S2) having a closable opening (see tied off opening 11), a fill (compost or fill material) within the bag; a mesh cover (outer fabric S1 comprising netting) closely surrounding the bag and having a side portion wrapped around the sides of the bag and end portions wrapped over the ends of the bag after the bag is filled; and the mesh cover having a mesh sized to prevent animal burrowing through the bag (Figs. 3 and 4; paragraphs 0025 - 0027 and 0031). Miller fails to disclose a steel chicken wire mesh having a pattern of hexagonal openings. Vohra teaches a mesh comprising metal chicken wire mesh (col. 1, lines 34 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the metal chicken wire mesh as taught by Vohra for the net as disclosed by Miller as a design consideration within the skill of the art to provide a predetermined amount of structural reinforcement for the bag assembly. The substitution of one known element (metal chicken wire mesh) for another (netting) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). Miller in view of Vohra fails to explicitly teach the mesh is made of steel. Examiner takes the position that steel is a well-known material used to form wire mesh and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the metal mesh as described above with steel as a design consideration within the skill of the art to provide the mesh with a desired amount of structural strength. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Vohra as applied to claims 1, 5, and 9 above, and further in view of Doolaege (US 2004/0146359). Miller discloses tying the ends of a cover together (Fig. 4). Miller in view of Vohra fails to disclose the end portions of the cover are folded over and attached to the side portion of the cover. Doolaege teaches the end portions of a cover (sleeve 21) are folded over and attached to the side portion of the cover (Fig. 2C) or the end portions are tied together (tie 27e) (Fig. 2D) (Figs. 2C and 2D; paragraphs 0031 and 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the folded cover as taught by Doolaege for the tied closure as disclosed by Miller as a design consideration within the skill of the art to create a more secure closure for the bag assembly. The substitution of one known element (folded closure) for another (tied closure) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 01 December 2022 have been fully considered but they are not persuasive. 
Applicant argues that both sock layers in Miller are “fabrics” and, since chicken wire is not a “fabric”, modifying Miller to replace the outer layer with chicken wire would be overdesign if the only motivation was to increase tensile constraint to maintain module roundness.  Examiner replies that Miller teaches the outer layer is a high-strength netting (paragraph 0027) and chicken wire is a type of wire netting.  Therefore, Examiner maintains that it would have been obvious to have substituted the chicken wire netting as taught by Vohra for the netting as disclosed by Miller to provide a predetermined amount of structural reinforcement.  
Applicant argues that there is no suggestion in the references that a nonwoven fabric inner layer could “combine” with chicken wire to form a strong containment system.  Examiner replies that Miller teaches a sock comprising two separate and distinct layers (a high strength netting layer and an inner nonwoven fabric layer) and it would have been obvious to have substituted a high strength netting layer comprising chicken wire as taught by Vohra for the high strength netting as disclosed by Miller to provide a predetermined amount of structural reinforcement.  
Applicant argues that Vohra does not disclose wrapping individual bags.  Examiner replies that Vohra was not relied upon to teach wrapping individual bags.  Examiner maintains that Miller teaches wrapping individual bags and Vohra was only relied upon to teach a netting mesh layer comprising chicken wire.  
Applicant argues that Vohra is non-analogous prior art because Vohra is not directed to reinforcing embankments.  Examiner replies that since both the bags as taught by Vohra and the bags as disclosed in the present application are filled with particulate material and are then stacked to form a wall, Vohra represents analogous art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/6/2022